Citation Nr: 0308524	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Stargardt disease 
as due to exposure to herbicide agents.

2.  Entitlement to service connection for residuals of 
acoustic neuroma as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The veteran provided testimony before a decision review 
officer at the RO in September 2001.  A transcript of the 
veteran's hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  Stargardt disease is not etiologically related to 
herbicide exposure sustained by the veteran in service.

3.  Acoustic neuroma is not etiologically related to 
herbicide exposure sustained by the veteran in service.





CONCLUSIONS OF LAW

1.  Stargardt disease was not incurred or aggravated as a 
result of the veteran's exposure to herbicide agents during 
service, nor may it be presumed that this claimed disability 
was incurred or aggravated as a result of the veteran's 
exposure to herbicide agents during service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  Acoustic neuroma was not incurred or aggravated as a 
result of the veteran's exposure to herbicide agents during 
service, nor may it be presumed that this claimed disability 
was incurred or aggravated as a result of the veteran's 
exposure to herbicide agents during service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service personnel records indicate that he 
served as a rifleman in the Marine Corps, and that he served 
in Vietnam from December 1970 to February 1971.  His service 
medical records are silent regarding any diagnosis, complaint 
or abnormal finding pertaining to his vision or hearing.

A January 2001 letter from Derek Lauritzen, M.D. notes that 
the veteran suffered from young-adult onset macular 
degeneration, a variant of Stargardt disease.  He indicated 
that the condition was a progressive eye disease which caused 
a decrease in central visual acuity, and that there was no 
known treatment.  

A January 2001 letter from Michael J. McKenna, M.D. states 
that the veteran underwent left middle fossa microsurgical 
temporal craniotomy for acoustic neuroma in April 1999.  He 
noted that the veteran had hearing loss due to the otologic 
condition.  

A VA fee-basis examination was conducted in April 2001.  The 
examiner noted that the veteran served for three years and 
did not have significant noise exposure during that time.  
The veteran reported that he had developed tinnitus and 
hearing loss in his left ear in 1999, and that an acoustic 
neuroma was removed in April 1999.  The veteran complained of 
continued tinnitus in his left ear.  The diagnoses were 
status post removal of left acoustic neuroma, moderate to 
severe sensorineural hearing loss and tinnitus.  

A VA fee-basis eye examination was also conducted in April 
2001.  The veteran reported a progressive loss of vision over 
the previous ten years.  He denied family history of ocular 
disease.  He complained of increasing difficulty with visual 
activities.  The veteran's vision on examination was 20/400 
in the right eye and 20/100 in the left.  Neither could be 
improved by refraction.  The impression was bilateral macular 
degeneration with significant visual loss.  

In his August 2001 substantive appeal, the veteran argued 
that the long-term effects of Agent Orange were not fully 
known.  He pointed out that there was no family history of 
ocular disease and that he was considered legally blind.  

The veteran testified before a decision review officer at the 
RO in September 2001.  He presented a certificate indicating 
that he was considered legally blind.  He stated that he 
noticed a change in his vision in 1991.  He indicated that he 
spent a good deal of time in the jungle during his tour in 
Vietnam, and maintained that he had been exposed to Agent 
Orange.  He stated that his physicians had not opined that 
his problems might be related to exposure to herbicides in 
Vietnam, but that he believed in a relationship between his 
claimed disabilities and exposure to Agent Orange.

The Board contacted the veteran in December 2002 and 
requested him to submit medical evidence of an etiological 
relationship between his Stargardt disease and acoustic 
neuroma and his exposure to Agent Orange during service.  In 
response, the veteran submitted duplicate copies of his 
private medical records and of his VA examinations, all of 
which were previously of record.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
correspondence between the RO to the veteran, and a December 
2002 letter from the Board, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claims, the evidence and information that he should submit 
and the assistance that VA would provide to obtain evidence 
and information in support of his claims.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran's service medical records and records 
of private treatment have been associated with the claims 
folder.  When he was invited to submit evidence of an 
etiological relationship between his Stargardt disease and 
acoustic neuroma and his exposure to herbicides, the veteran 
submitted duplicate copies of previously submitted medical 
evidence.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Although VA has not obtained a medical opinion addressing 
whether the veteran's claimed disabilities are etiologically 
related to his exposure to herbicides in service, no such 
opinion is required in this case because there is no 
competent evidence of record suggesting that such a nexus 
exists or any other basis in the record for concluding that 
there is a reasonable possibility that such an opinion would 
substantiate either of the veteran's claims.  See 38 C.F.R. 
§ 3.159.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Stargardt disease and acoustic neuroma are not among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of Stargardt disease or 
acoustic neuroma in humans.  See 38 C.F.R. § 3.309(e).  
Therefore, service connection is not warranted for either 
disability on a presumptive basis.

With regard to service connection on a direct basis, the 
Board notes that there is no medical evidence of the claimed 
disabilities until many years after the veteran's discharge 
from service.  The first medical evidence of acoustic neuroma 
dates to April 1999, at which time the veteran was diagnosed 
and underwent removal of the tumor.  The veteran has 
indicated that his visual problems began in 1991, and the 
evidence of record reveals a diagnosis of Stargardt disease.  
However, the medical evidence, which includes both VA and 
private treatment records, does not suggest that the 
veteran's Stargardt disease or his acoustic neuroma is 
etiologically related to his exposure to herbicides.  In 
addition, the veteran has acknowledged that no physician has 
linked either of his disabilities to herbicide exposure.  

Although the veteran has submitted medical evidence which he 
believes is supportive of his claim, none of that evidence 
reveals a relationship between his exposure to herbicides in 
service and the claimed disabilities.  Evidence of such a 
relationship is limited to statements made by the veteran; 
however, as a layperson, he is not qualified to render an 
opinion concerning medical causation.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to service connection for Stargardt disease due 
to exposure to herbicide agents is denied.

Entitlement to service connection for residuals of an 
acoustic neuroma due to exposure to herbicides is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

